F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                          JUN 16 1998
                      UNITED STATES COURT OF APPEALS

                                   TENTH CIRCUIT                     PATRICK FISHER
                                                                              Clerk


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
 v.                                                     No. 97-8076
                                                   (D.C. No. 97-CR-27-D)
 TRAVIS BULLINGTON,                                      (D. Wyo.)

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before PORFILIO, KELLY, and HENRY, Circuit Judges. **


      Defendant-appellant Travis Bullington pleaded guilty to being a felon in

possession of a firearm, 18 U.S.C. § 922(g), one count of conspiracy to commit

bank robbery, 18 U.S.C. §§ 371 and 2113(a), and three counts of bank robbery, 18

U.S.C. § 2113. He was sentenced to 137 months imprisonment to be followed by

three years supervised release. In determining his sentence, the district court

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.
enhanced his base offense level by two levels pursuant to USSG § 3B1.1 because

Mr. Bullington was an organizer, leader, manager or supervisor, and it is this two-

level enhancement which Mr. Bullington challenges on appeal. Our jurisdiction

arises under 18 U.S.C. § 3742(a), and we affirm.

      Mr. Bullington argues that there was insufficient evidence to support the

district court’s finding that he was an organizer, leader, manager, or supervisor

under USSG § 3B1.1(c). We review the district court’s factual findings for clear

error, see United States v. Albers, 93 F.3d 1469, 1486-87 (10th Cir. 1996), and

find none here. The record contains ample evidence that Mr. Bullington exercised

control over the other three co-conspirators. Mr. Bullington initially suggested

robbing banks as a way to make money, see IV R. at 37, was primarily responsible

for the manner in which the robberies were executed, particularly the Worland

robbery, see IV R. at 12, 38-39, and was considered the “shot caller” by Aaron

Hopkins, the other co-conspirator most intimately associated with the planning

and execution of the robberies. See IV R. at 53-54.

      As to Mr. Bullington’s argument that the district court failed to make

sufficiently specific findings, the record indicates the district court considered the

applicable factors under USSG § 3B1.1(c), specifically found that Mr. Bullington

was a “co-leader” of the conspiracy and determined that the two level

enhancement was appropriate. See IV R at 63-65. Mr. Bullington’s reliance on


                                         -2-
United States v. Roberts, 14 F.3d 502, 522 (10th Cir. 1993), is thus misplaced, as

the district court made specific findings relating to Mr. Bullington’s role as an

organizer or leader. See id. at 522-23 (stating that district court provided only a

“character sketch” which did not “fulfil the specific criteria mandated by

§ 3B1.1(a)”). It follows that the district court’s findings, supported by the record,

were sufficient to support the § 3B1.1(c) enhancement.

      AFFIRMED.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -3-